          Case 2:19-bk-10119-RK                   Doc 220 Filed 11/20/19 Entered 11/20/19 12:09:19                                       Desc
                                                   Main Document     Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 David A. Tilem
 Law Offices of David A. Tilem
 206 North Jackson Street, #201                                                                          FILED & ENTERED
 Glendale, CA 91206
 Tel: 888-257-7648 818-507-6000
 Fax: 818-507-6000                                                                                               NOV 20 2019
 DavidTilem@Tilemlaw.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY bakchell DEPUTY CLERK




      Attorney for: Debtor

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-10119-RK
                                                                              CHAPTER: 11
 David Lee
                                                                               ORDER ON APPLICATION
                                                                               FOR PAYMENT OF:
                                                                                   INTERIM FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 331)
                                                                                   FINAL FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 330)
                                                                              DATE: November 19, 2019
                                                                              TIME: 2:30 pm
                                                                              COURTROOM: 1675
                                                                              PLACE: 255 East Temple Street, Los Angeles, CA 90012


                                                              Debtor(s).

1.   Name of Applicant (specify): Law Offices of David A. Tilem

2.   This proceeding was heard at the date and place set forth above and was                                Contested              Uncontested

3.   Appearances were made as follows:
     a.        Applicant present in court
     b.        Attorney for Applicant present in court (name):
     c.        Attorney for United States trustee present in court
     d.        Other persons present as reflected in the court record
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                            F 2016-1.3.ORDER.PAYMENT.FEES
          Case 2:19-bk-10119-RK                   Doc 220 Filed 11/20/19 Entered 11/20/19 12:09:19                                       Desc
                                                   Main Document     Page 2 of 2


4.   Applicant gave the required notice of the Application on (specify date): October 22, 2019

5.   The court orders as follows:
     a.     Application for Payment of Interim Fees is approved as follows:
        (1)      Total amount allowed: $ 54,125.00
        (2)      Amount or percentage authorized for payment at this time:

     b.        Application for Reimbursement of Interim Expenses is approved and authorized for payment:
                  Total amount allowed: $ $1,391.84

     c.        Application for Payment of Final Fees is approved in the amount of: $

     d.        Application for Reimbursement of Final Expenses is approved and authorized for payment:
                  Total amount allowed: $

     e. (1)          Application is denied
                        in full
                        in part
                        without prejudice
                        with prejudice
          (2) Grounds for denial (specify):



     f.        The court further orders (specify):



                                                                           ###




                  Date: November 20, 2019




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                            F 2016-1.3.ORDER.PAYMENT.FEES
